Name: Commission Regulation (EEC) No 126/89 of 19 January 1989 fixing the amounts to be levied in the beef sector on products which left the United Kingdom during the week 2 to 8 January 1989
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20. 1 . 89 Official Journal of the European Communities No L I 6/43 COMMISSION REGULATION (EEC) No 126/89 of 19 January 1989 fixing die amounts to be levied in the beef sector on products which left the United Kingdom during the week 2 to 8 January 1989 in the Annex to the said Regulation must be fixed each week by the Commission ; Whereas, accordingly, the amounts to be levied on products which left the United Kingdom during the week 2 to 8 January 1989 should be fixed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1347/86 of 6 May 1986 on the granting of a premium for the slaughter of certain adult bovine animals in the United Kingdom (l), as amended by Regulation (EEC) No 467/87 0, Having regard to Commission Regulation (EEC) No 1695/86 of 30 May 1986 laying down detailed rules lor the application of the premium for the slaughter of certain adult bovine animals for slaughter in the United Kingdom (3), as amended by Regulation (EEC) No 3988/87 (4), and in particular Article 7 (1 ) thereof, Whereas, under Article 3 of Regulation (EEC) No 1347/86, an amount equivalent to the amount of the vari ­ able slaughter premium granted in the United Kingdom is levied on meat and meat preparations from animals on which it has been paid, when they are consigned to other Member States or to non-member countries ; Whereas, under Article 7 ( 1 ) of Regulation (EEC) No 1695/86 the amounts to be charged on departure from the territory of the United Kingdom of the products listed HAS ADOPTED THIS REGULATION : Article 1 Pursuant to Article 3 of amended Regulation (EEC) No 1347/86, the amounts to be levied on the products referred to in Article 7 ( 1 ) of Regulation (EEC) No 1 695/86 which left the territory of the United Kingdom during the week 2 to 8 January 1989 shall be those set out in the Annex. Article 2 This Regulation shall enter into force on the day of its . publication in the Official Journal of the European Communities. It shall apply with effect from 2 Jariuary 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 January 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 119, 8 . 5. 1986, p. 40. 0 OJ No L 48, 17. 2. 1987, p. 1 . (3) OJ No L 146, 31 . 5. 1986, p. 56. (4) OJ No L 376, 31 . 12. 1987, p. 31 No L 16/44 Official Journal of the European Communities 20 . 1 . 89 ANNEX to the Commission Regulation of 19 January 1989 fixing the amounts to be levied in the beef sector on products which left the United Kingdom during die week 2 to 8 January 1989 (ECU/100 kg net weight) CN code Amount 0201 10 10 0201 10 90 0201 20 11 0201 20 19 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 1602 50 10 (') 160250 10 (2) 23,29176 23,29176 23,29176 23,29176 18,63341 18,63341 27,9501 1 27,9501 1 18,63341 31,90971 23,29176 23,29176 18,63341 27,95011 18,63341 31,90971 31,90971 31,90971 31,90971 "31,90971 18,63341 26,55261 26,55261 26,55261 18,63341 (') Containing 80 % or more by weight of beef meat P) Other.